
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1550
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To direct the Attorney General to give
		  priority in the allocation of Federal law enforcement personnel and resources
		  to States and local jurisdictions that have a high incidence of homicide or
		  other violent crime.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Law Enforcement Personnel and
			 Resources Allocation Improvement Act of 2012.
		2.Priority for
			 allocation of Federal law enforcement personnel and resources
			(a)RequirementIn the allocation of Federal law
			 enforcement personnel and resources, the Attorney General shall give priority
			 to placing and retaining those personnel and resources in States and local
			 jurisdictions that have a high incidence of homicide or other violent crime,
			 based on records of crime acquired under
			 section
			 534 of title 28, United States Code, including reports of crime
			 under the system known as the National Uniform Crime Reports, or on the best
			 and most current information otherwise available to the Attorney
			 General.
			(b)Designation of
			 existing Federal officialNot
			 later than 30 days after the date of enactment of this Act, the Attorney
			 General shall designate an existing official within the Department of
			 Justice—
				(1)to develop
			 practices and procedures to carry out the requirement established in subsection
			 (a); and
				(2)to monitor
			 compliance with those practices and procedures by the bureaus, agencies, and
			 other subdivisions of the Department.
				3.Annual
			 reportNot later than 1 year
			 after the date of enactment of this Act, and annually thereafter, the Attorney
			 General shall submit to the Committees on Appropriations and the Committees on
			 the Judiciary of the Senate and the House of Representatives a report on the
			 implementation of the requirement established in section 2. The report shall,
			 for the year it covers—
			(1)specify which
			 States and local jurisdictions have a high incidence of homicide or other
			 violent crime;
			(2)identify the
			 specific steps taken by the Attorney General to implement the requirement with
			 respect to each of those States and local jurisdictions; and
			(3)provide a
			 description of the methodology (including any changes made in that methodology)
			 that the Attorney General has used to determine the total number of authorized
			 Federal law enforcement positions, to allocate those authorized positions among
			 States and local jurisdictions, and to assign personnel to fill those
			 authorized positions.
			4.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Federal Law
			 Enforcement PersonnelThe
			 term Federal law enforcement personnel means law enforcement
			 personnel employed by the Department of Justice, including law enforcement
			 personnel in any of the following agencies of the Department:
				(A)The Drug
			 Enforcement Administration.
				(B)The Federal Bureau
			 of Investigation.
				(C)The Bureau of
			 Alcohol, Tobacco, Firearms and Explosives.
				(D)The United States Marshals Service.
				(2)Local
			 jurisdictionThe term local jurisdiction has the
			 meaning given the term unit of local government in section
			 901(3) of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C.
			 3791(3)).
			(3)StateThe
			 term State means any State of the United States, the District of
			 Columbia, Puerto Rico, the United States Virgin Islands, American Samoa, Guam,
			 or the Northern Mariana Islands.
			
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk
		
	
